Citation Nr: 1219974	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-24 760	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial increased rating for right knee chondromalacia patella with degenerative joint disease, rated as 10 percent disabling prior to August 28, 2006 and 20 percent disabling as of that date.  

2.  Entitlement to a rating in excess of 20 percent for right foot cold injury.  

3.  Entitlement to a rating in excess of 20 percent for left foot cold injury.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 1985.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, in February 2006 and April 2006.

The February 2006 rating decision granted service connection for right knee chondromalacia patella with degenerative joint disease; assigned a noncompensable evaluation effective July 27, 2005; and deferred the service connection claims for the right and left feet.  

The rating assigned for right knee chondromalacia patella with degenerative joint disease was subsequently increased to 10 percent effective August 28, 2006.  See January 2007 rating decision.  In a June 2008 rating decision, the 10 percent rating was assigned effective July 27, 2005 and a 20 percent rating was assigned effective August 28, 2006.  Despite the increased ratings granted by the RO, the Veteran's appeal remains before the Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement (NOD) as to an RO decision assigning a particular rating, a subsequent decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal). 

An April 2006 decision granted service connection for the right and left feet; assigned 20 percent ratings for each;  effective July 27, 2005.  The Veteran submitted a VA form 4138 in April 2007 requesting "increased compensation for bilateral cold weather injury (feet)...."  A September 2008 rating decision continued the 20 percent evaluations assigned for right and left foot cold injuries. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Additional development is needed.  The Veteran has reported that she is receiving treatment related to her disabilities from the VAMC in Birmingham.  Records from this facility were printed out on one occasion, namely in October 2009, and are dated between August 2008 and April 2009.  It does not appear that the records obtained comprise the Veteran's entire record of treatment from this facility.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The claims must be remanded in order to obtain the Veteran's complete records from the Birmingham VAMC.  This is particularly important given the large span of time that has elapsed since the claims were first filed.  

The last VA examinations conducted in conjunction with these claims was in September 2011.  However, some of the questions pertinent to the right knee were not completely answered on the knee and lower leg conditions disability benefits questionnaire (DBQ).   The Veteran must be scheduled for another VA examination for the right knee.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following:

1.  Obtain the Veteran's complete treatment records from the Birmingham VAMC.  

2.  When the foregoing has been completed, schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of her service-connected right knee chondromalacia patella with degenerative joint disease.  The claims folder must be made available to and reviewed by the examiner.  

The examiner is to describe all residuals of the service-connected right knee chondromalacia patella with degenerative joint disease.  

The examiner is to report the range of motion measurements for the right knee, in degrees.

Whether there is any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare- ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the right knee is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report. 

The examiner is to state whether there is any impairment of the tibia/fibula involving the right knee and whether there is any recurrent subluxation or lateral instability involving the right knee and, if so, to what extent.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 



3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

4.  Readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


